   8:20-cr-00297-BCB-SMB Doc # 26 Filed: 03/23/21 Page 1 of 1 - Page ID # 48




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:20CR297
                                             )
       vs.                                   )
                                             )
JOSHUA CHAFA,                                )                   ORDER
                                             )
                     Defendant.              )


       This matter is before the court upon Defendant’s Unopposed Motion to Continue
Jury Trial [25]. The parties are working to resolve the matter short of trial and additional
time is necessary in order to make further attempts to find a mutually acceptable
resolution. For good cause shown,

       IT IS ORDERED that Defendant’s Unopposed Motion to Continue Jury Trial [25]
is granted, as follows:

       1. The jury trial now set for April 6, 2021, is continued to May 4, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s
          date and May 4, 2021, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).


       DATED: March 23, 2021.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
